UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6529



WILLIAM HENRY ROACH,

                                              Petitioner - Appellant,

             versus


RONALD   J.   ANGELONE,    Director      Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-734)


Submitted:    June 12, 2003                   Decided:   June 19, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Henry Roach, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIUM:

     William Henry Roach, a state prisoner, seeks to appeal the

district court order denying relief on his petition filed under 28

U.S.C. § 2254 (2000).      An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”           28 U.S.C. §

2253(c)(2) (2000).     As to claims a district court dismisses solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).       We have independently

reviewed the record and conclude that Roach has not satisfied

either standard.      See Mitchell-El v. Cockrell, 123 S. Ct. 1029

(2003).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.      We dispense with oral arguments because the

facts   and   legal   contentions   are   adequately   presented   in   the




                                     2
materials before the court and argument would not aid in the

decisional process.




                                                   DISMISSED




                             3